Citation Nr: 0707531	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  03-05 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for disability caused by 
exposure to ionizing radiation.  


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to July 1947 
and from June 1951 to March 1952.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Louis, 
Missouri, VA Regional Office (RO).  





This case has previously come before the Board.  In January 
2004, the matter was remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

The Board notes that the veteran submitted additional 
evidence in January 2007.  He waived his right to initial AOJ 
consideration of the evidence submitted.  


FINDINGS OF FACT

1.  The veteran was exposed to ionizing radiation during his 
first period of service.  

2.  No cancer has been shown.

3.  The competent evidence establishes that the veteran does 
not have a disability due to exposure to ionizing radiation 
during service or otherwise related to service.  The 
competent evidence establishes that diabetes mellitus type II 
and primary or acute lateral sclerosis are not attributable 
to service.  


CONCLUSION OF LAW

Disability due to exposure to ionizing radiation, to include 
diabetes mellitus and primarily lateral sclerosis, was not 
incurred or aggravated in service nor may such a disorder be 
presumed to have been incurred in active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2006).

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim which include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.   

The Court also held that the VCAA notice on the disability 
rating and effective date elements must be provided prior to 
an initial unfavorable decision by AOJ.  Id.  In February 
2004, the veteran was sent VCAA notification.  The notice of 
VCAA did not predate initial adjudication of the claim.  
However, the claimant was provided notice which was adequate.  
Following the notice, a document issued in September 2005 
constituted subsequent process.  The claimant has not shown 
how the error was prejudicial.  The veteran had an 
opportunity for a hearing.  The record shows that the veteran 
was able to meaningfully participate in the adjudication of 
the claim.  Overton v. Nicholson, No. 02-1814 (U.S. Vet. App. 
September 22, 2006).  Moreover, the essential fairness of the 
adjudication was not affected.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The claimant was provided VCAA 
content-complying notice and proper subsequent VA process.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).   

First, VA has a duty under the VCAA to notify a claimant and 
any representative of the information and evidence needed to 
substantiate a claim.  In this case, the claimant was 
provided notice by letter dated in February 2004.  This 
letter notified the claimant of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to the benefit sought and whether or not the 
claimant or VA bore the burden of producing or obtaining that 
evidence or information.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the AOJ essentially 
satisfied the notice requirements in this letter by: (1) 
informing the claimant about the information and evidence not 
of record that was necessary to substantiate the claim; (2) 
informing the claimant about the information and evidence VA 
would seek to provide; (3) informing the claimant about the 
information and evidence the claimant was expected to 
provide; and (4) requesting the veteran inform the AOJ of any 
information or evidence the claimant wanted the AOJ to obtain 
and requesting that the claimant provide copies of any 
private treatment records in the claimant's possession that 
pertained to the claim.

As noted, the claimant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection, but the claimant was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  See Dingess, supra.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the claimant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the claimant's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by VA or by the claimant, and there is no 
other specific evidence to advise him to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Criteria & Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110.  Service connection may also be 
granted for a chronic disease, i.e., diabetes mellitus and 
hypertension which are manifested to a degree of 10 percent 
disabling within one year following the veteran's release 
from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service incurrence or aggravation of a disease claimed due to 
exposure to ionizing radiation basis may be presumed under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) for certain 
diseases, if certain requirements are met, to include the 
veteran's participation in a "radiation-risk activity."

Initially, the Board notes that VA has conceded exposure to 
ionizing radiation during the veteran' first period of 
service.  However, in order to obtain the benefits of 
presumptive service connection for radiation exposed 
veterans, the veteran must have contracted one of the 
diseases listed at 38 C.F.R. § 3.309(d).  The veteran has not 
contracted any listed disease.  Therefore, presumptive 
service connection is not available in this case.

VA regulations also provide that VA shall conduct certain 
additional development set forth at 38 C.F.R. § 3.311(a) if 
the veteran is a radiation exposed veteran and develops any 
radiogenic disease listed at 38 C.F.R. § 3.311(b).  That list 
includes "any cancer."  38 C.F.R. § 3.311(b)(2)(xxiv) (2006).  
Although the veteran is a radiation-exposed veteran, he has 
not developed any cancer or any other listed disease.  
Therefore, VA need not undertake additional development.  

In this case, the record, to include a January 2004 private 
treatment record, reflects diagnoses to include, proximal 
sinus bradycardia, primary lateral sclerosis, diabetes 
mellitus, essential hypertension, gastroesophogeal reflux 
disease, diabetic peripheral neuropathy, diabetic 
nephropathy, diabetic gastroparesis, glaucoma, and 
osteoarthritis.  In the February 2003 VA Form 9, the veteran 
asserted that his disorders are related to exposure to 
ionizing radiation.  

The Board has also considered whether direct service 
connection for any of the claimed disabilities is warranted.  
See Ramey v. Gober, 120 F. 3d 1239, 1244 (Fed. Cir. 1997).  
Service medical records are negative for pertinent 
abnormalities.  In February 1943, his nervous system was 
normal and sugar was negative.  A July 1945 examination 
report shows the nervous system was normal and sugar was 
noted to be negative.  The May 1951 service entrance 
examination shows no pertinent abnormality.  The nervous 
system was normal and sugar was noted to be negative.  The 
March 1952 separation examination report shows the heart and 
lungs, lower extremities, spine and musculoskeletal system, 
and endocrine system were normal.  Blood pressure was 122/74.  
Sugar was negative.  There is no evidence of a presumptive 
disease, to include hypertension, within the initial post-
service year.  

The Board notes that the first clinical evidence of diabetes 
mellitus and primary or acute lateral sclerosis was many 
years after service.  The evidence establishes that diabetes 
mellitus and primary or acute lateral sclerosis are not 
related to exposure to ionizing radiation in service.  The 
April 2004 VA examiner stated that there was no medical 
evidence supporting a finding that ionizing radiation caused 
acute lateral sclerosis or primary lateral sclerosis.  The 
August 2005 VA examiner stated that the veteran's primary 
lateral sclerosis was not as likely as not secondary to 
exposure to ionizing radiation.  In addition, the examiner 
stated that literature did not confirm a relationship between 
ionizing radiation and diabetes mellitus and that it was not 
as likely as not that diabetes was increased in incidence by 
exposure to ionizing radiation.  While an April 2004 VA 
examiner stated that diabetes mellitus type II was as likely 
as not caused by exposure to ionizing radiation, a bare 
conclusory opinion without an explanation of the basis for 
the opinion is not adequate to support the claim.  See Miller 
v. West, 11 Vet. App. 345, 348 (1998).  Significantly, the 
January 2006 opinion of an independent medical examiner is 
that it is very unlikely that diabetes mellitus was related 
to exposure to ionizing radiation.  The opinion report notes 
the physician reviewed medical data from 1966 to the present, 
noting no data linking ionizing radiation to diabetes 
mellitus type II.  The examiner stated that, "[i]n fact, 
[in] the American Diabetes Association Position Statement on 
the 'Diagnosis and Classification of Diabetes Mellitus' 
(Diabetes Care, 2006, Supplement 1, pages S43-S48), ionizing 
radiation is not mentioned as a cause of diabetes mellitus."  

The veteran is competent to report his symptoms.  He is not, 
however, a medical professional and his opinion is not 
competent in regard to matters requiring medical expertise.  
His statements do not constitute competent medical evidence 
that he has disability due to service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay persons are 
not competent to offer evidence that requires medical 
knowledge).  The Board has accorded more probative value to 
the competent medical opinions establishing that neither 
diabetes mellitus type II nor primary or acute lateral 
sclerosis is related to service, including exposure to 
ionizing radiation during service.  

In sum, the veteran does not have a disease listed at 38 
C.F.R. § 3.309(d), there is no competent evidence linking any 
of the claimed disorders to service, to include exposure to 
ionizing radiation in service, and the competent evidence 
establishes that diabetes mellitus type II and primary or 
acute lateral sclerosis are not due to exposure to ionizing 
radiation in service.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  


ORDER

Service connection for disability caused by exposure to 
ionizing radiation, to include diabetes mellitus Type II and 
primary or acute lateral sclerosis, is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


